L.T. Ivey filed suit in the Circuit Court of Clay County, Florida, against the Atlantic Coast Line under the provisions of Secs. 6669, 6670, 6671, 6672, 6673 and 6676 C.G.L., for the killing of a cow valued at $100.00. The Atlantic *Page 688 
Coast Line, by pleas, challenged the right to maintain the suit on the ground of the unconstitutional application of the aforesaid statutes because of changed conditions since their enactment. The statutes were enacted more than a generation ago and by this Court sustained under the police power of the Constitution. It is settled law that a police regulation may be valid when enacted, but may become arbitrary and confiscatory in application or operation by subsequent events. See Abie State Bank v. Weaver, 51 Sup. Ct. Rep. 252, 282 U.S. 765,65 L. Ed. 690; Bryan v. Hubbell Bank, 53 Sup. Ct. Rep. 785,287 U.S. 753, 77 L. Ed. 1478; 16 C.J.S., page 544, par. 175.
The changed condition interposed as a constitutional defense admits that domestic animals, fences, railroads and rolling stock are the same as when the challenged statutes were enacted, but that the railroads are engaged in the transportation of freight and passengers for hire, and motor busses and trucks are engaged in the same business over the highway system of State roads. The challenged statutes were enacted and here sustained prior to the advent of the motor busses and trucks and, while inapplicable thereto, are applied to the railroads. That the changed conditions make the statutes applicable to the railroads but inapplicable to the trucks and busses engaged in the same business. That the discrimination created by the changed conditions falls within the inhibitions of the Fourteenth Amendment to the Federal Constitution.
It is admitted that the railroads and the trucks and busses are now engaged in the same business. The trucks and busses operating on the highways when engaged in the same business may kill an animal named in the statutes and not be subject to the several *Page 689 
provisions of these statutes, while the railroads similarly engaged would be subject to their several provisions. It is a denial of the equal protection of the law to discriminate in legislation between corporations or persons engaged in the same business. See 16 C.J.S. par. 504, page 991; 12 C.J. par. 877, page 1142-3; Crom v. Frahm, 33 Idaho 314, 193 P. 1013. There can be no violation of the equal protection provision when corporations are similarly affected under like conditions. The classifications made by the statute refer to those businesses affected by the regulation as distinguished from the subject regulated. See King Lumber  Mfg. Co. v. A.C.R.R. Co., 58 Fla. 292,50 So. 509.
It is well established that courts are not concerned with the reasons for the enactment of legislation, or, after enactment, whether or not the statutes are harsh, unfair, create hardships and injustice, or are wise or unwise. The courts are not the guardians of the rights of the people against oppressive legislation which fails to violate the provisions of the Constitution. Several sessions of the Legislature have convened since the advent of the automobile and the construction of our highway system and have failed or omitted to enact legislation placing busses and trucks under the several provisions of the challenged statutes. The judiciary is without power to legislate. See Mayo v. The Polk Co., 124 Fla. 534, 169 So. 41.
  I concur in the opinion prepared by Mr. Justice Buford. *Page 690